Appeal from order, Family Court, New York County (Jody Adams, J.), entered on or about July 8, 2003, which, in a child protective proceeding alleging neglect, granted respondent mother’s motion pursuant to Family Court Act § 1051 (c), joined in by respondent father and the child’s law guardian, to dismiss the petition, unanimously dismissed, without costs.
A change in circumstances has removed the underlying basis for the petition and rendered the appeal moot (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Concur — Tom, J.P, Andrias, Ellerin, Gonzalez and Catterson, JJ.